 

 

Case 3:19-cr-00630-B BOttRRAbaTRR RIBS BIGbCQURT of 1 PagelD 107

NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: REBECCA RUTHERFORD
DEPUTY CLERK: _L. Price COURT REPORTER/TAPE NO:-fod a. Andes
LAW CLERK: USPO/PTSO:
INTERPRETER: COURT TIME: Mn °
AM. | P.M. DATE: February 21,2020 7
CMAG. NO, ODIST. CR. NO. 3:19-cr-00630-B *SEALED* USDIJ Judge Jane J. Boyle
UNITED STATES OF AMERICA § PI Meet , AUSA
§
V. § O
§ : ,
§ bhrro huwn =
STEVEN DEAN ANTHONY (2) § COUNSEL FOR DEFENDANTS APPT -— (A), Retd — (R), FPD — (F)

 

MINITIAL APPEARANCE DIDENTITY CIBOND HEARING CPRELIMINARY HEARING

C1) DETENTION HEARING CICOUNSEL DETERMINATION HEARING OREMOVAL HEARING CIEXTRADITION HEARING

1) WEARING CONTINUED ON CASE NO. COTHER DISTRICT CDIVISION
DATE OF FEDERAL ARREST/CUSTODY: Alaa CISURRENDER

C RULE 5/32 APPEARED ON WRIT

[W DEFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES CIPROBATION/SUPERVISED RELEASE VIOLATOR
DEFT FIRST APPEARANCE WITH COUNSEL.

 

Rayon pm a me oo

 

 

 

 

 

 

 

 

 

 

 

 

(DEFT OMW (MATERIAL WITNESS) APPEARED MWITH OWITHOUTCOUNSEL
&YREQUESTS APPOINTED COUNSEL. U.S. DISTRICT COURT
INANCIAL AFFIDAVIT EXECUTED. NORTHERN DISTRICT OF TEXAS
C ORDER APPOINTING FEDERAL PUBLIC DEFENDER. — tie)
RIVATE COUNSEL APPOINTED 9
CO DEFT HAS RETAINED COUNSEL aa
C1 ARRAIGNMENT SET CIDETENTION HEARING SET CLERK, U.S. DISTRICT PUK
B Yl}
CO PRELIMINARY HEARING SET CIBOND HEARING SE ——_—_—=
C1 COUNSEL DETERMINATION HEARING SET Se A at tenn
CO IDENTITY/REMOVAL HEARING SET
O BOND OSET OREDUCED TO $ OICASH © SURETY 010% © PR OUNS 03RD PTY OMW
C NO BOND SET AT THIS TIME, ___ DAY DETENTION ORDER TO BE ENTERED.

C) ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.
ORDER OF DETENTION PENDING TRIAL ENTERED.

CL] DEFT ADVISED OF CONDITIONS OF RELEASE.

1 BOND EXECUTED TIDEFT IMW RELEASED OSTATE AUTHORITIES CINS
DEFT CMW REMANDED TO CUSTODY.

CO DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.

(WAIVER OF CIPRELIMINARY HEARING CIRULE 5/32 HEARING G&DETENTION HEARING
(1) COURT FINDS PROBABLE CAUSE OID LPC.

CO) DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRANT.

C1] GOVERNMENT TO NOTIFY FOREIGN CONSULAR.

C) REMARKS:

 
